Citation Nr: 0023740	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-11 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1943 to July 
1945.  The case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a March 1998 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in November 
1997, was acute myocardial infarction, with hypertension and 
diabetes mellitus noted as contributing to his death and 
hyperlipidemia noted as the underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for scars, deformity, right hand ankylosis 2nd, 
3rd, 4th, and 5th proximal phalanges and 4th metacarpal, rated 
as 40 percent disabling, and scar, gunshot wound, with 
incomplete paralysis, left median nerve, rated as 20 percent 
disabling.  The veteran's combined service-connected rating 
was 60 percent.

3.  The record contains no competent medical evidence that 
the veteran's service-connected disabilities were either the 
principal cause of his death or a contributory cause of 
death.

4.  The record contains no competent evidence that the 
veteran had a hypertension, diabetes mellitus, or 
hyperlipidemia during active military service.

5.  The record contains no competent medical evidence of a 
nexus between the veteran's death from myocardial infarction 
and any inservice disease or injury.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Eligibility for dependent's educational assistance under 
38 U.S.C.A. Chapter 35 is not established. 38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused his or her death, or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or in the case of certain chronic diseases, one 
which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  A well-grounded claim for service 
connection for the cause of the veteran's death, therefore, 
is one which justifies a belief by a fair and impartial 
individual that it is plausible that the veteran's death 
resulted from a disability incurred in or aggravated by 
service.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps  v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's service medical records are negative for any 
evidence of hypertension, diabetes mellitus, or 
hyperlipidemia.  The appellant has claimed that the veteran 
was exposed to extremely harsh, cold conditions while on 
active duty during World War II, and that his myocardial 
infarction, listed as the cause of his death in his November 
1997 Certificate of Death, was a direct result of this 
exposure.  The appellant has also contended that the 
veteran's diabetes mellitus and hypertension listed as an 
contributing causes of death in his Certificate of Death, 
were the result of his service.

However, the only evidence contained in the claims file which 
would tend to establish that the veteran's myocardial 
infarction, diabetes mellitus or hypertension were related to 
service is the appellant's own contentions, as set forth in 
various correspondence received by VA.  However, as the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation of the veteran's 
death.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Additionally, the Board notes that there is no 
evidence that the veteran's service-connected scars or nerve 
damage were related to his cause of death.

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and his service or service-
connected disorders, her claim for service connection for the 
cause of the veteran's death must be denied as not well-
grounded.  

II.	Dependents' Educational Assistance (Chapter 35) Benefits

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  As 
pertains to those veterans who died after service, first, the 
veteran must have been discharged from service under 
conditions other than dishonorable, which the veteran was in 
this case.  38 C.F.R. § 3.807.

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3021.  Neither criterion has 
been met because, at the date of his death, the veteran did 
not have a permanent total service-connected disability, nor, 
as the Board's decision herein reflects, has the appellant 
established that the veteran died as a result of a service-
connected disability.

In light of the Board's decision herein that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, the appellant does not meet the 
basic eligibility criteria for Chapter 35 educational 
assistance benefits.  Id.  Therefore, the claim for Chapter 
35 benefits lacks legal merit and must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  The claim of entitlement 
to service connection for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.


REMAND

In March 1998 the RO granted burial benefits at the 
nonservice-connected rate.  In April 1998, the appellant 
timely filed a notice of disagreement as to the amount of 
burial benefits paid.  The RO did not issue a statement of 
the case pertaining to this issue.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case as the appeal process is considered to 
be initiated.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(A notice of disagreement received in  initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Board; the Board should have remanded an 
issue to the RO for which a statement of the case had not 
been issued).  It is noted that the appellant will have to 
take additional steps to perfect the appeal.

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement 
of the case concerning the 
appellant's claim for burial 
benefits.  If, and only if, the 
appellant completes her appeal 
by filing a timely substantive 
appeal on the aforementioned 
claim should this claim be 
returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 
1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


